20-05027-rbk Doc#86-4 Filed 10/06/20 Entered 10/06/20 11:25:15 Exhibit Pg 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

In re:                            §    Case No. 20-5805
                                  §
KrisJenn Ranch, LLC               §    Chapter 11
                                  §
            Debtor                §    Adv. Proc. No. 20-05027
                                  §
                 IN THE UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

In re:                               §     Case No. 20-5805
                                     §
KrisJenn Ranch, LLC                  §     Chapter 11
                                     §
           Debtor                    §
                                     §
__________________________________



                                     1
 20-05027-rbk Doc#86-4 Filed 10/06/20 Entered 10/06/20 11:25:15 Exhibit Pg 2 of 2




        Kings Ranch, LLC
              PLAINTIFF                       Adv. Proc. No. 20-05027

        vs.

        DMA Properties Inc.
             DEFENDANT

___________________________________


 ORDER ON NON-PARTY TCRG EAST TEXAS PIPELINE, 1, LLC’S MOTION
   TO QUASH DEFENDANT DMA PROPERTIES AND FRANK DANIEL
             MOORE’S SUBPOENA AND OBJECTIONS

        CAME TO BE HEARD on this day Non-Party TCRG East Texas Pipeline 1, LLC’s Motion

to Quash Defendant DMA Properties and Frank Daniel Moore’s Subpoena and Objections, and

appearing to the Court that notice was sufficient under the circumstances and that the relief sought

should be granted; it is hereby ORDERED that the Motion is granted as set forth herein; and it is

further ORDERED that the Third-Party Subpoena to Non-Party TCRG East Texas Pipeline 1, LLC

is quashed in its entirety.



                                                   ****




                                             2
